DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an encoding unit that skips” in claim 1, and “a decoding unit that skips” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite flags indicating “presence/absence” of a valid transform coefficient. It is unclear whether the flag indicates a presence or an absence in this case, for the purposes of examination the claim limitations are interpreted to mean that either one of presence or absence is indicated by the flag value being active. Applicant is required to amend the claim language to more particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. (US 20090003716 A1).
Regarding Claim 1, Sekiguchi et al. teaches an image processing apparatus (Paragraphs 7-8) comprising:
an encoding unit that skips encoding of coefficient data related to an image in an invalid transform coefficient region and that encodes the coefficient data in a valid transform coefficient region (Paragraphs 342-343; Paragraphs 350-361).
Regarding Claim 2, Sekiguchi et al. teaches the image processing apparatus according to claim 1, Sekiguchi et al. further teaches wherein the coefficient data includes valid transform coefficient flag information indicating presence/absence of a valid transform coefficient for each sub-block, and the encoding unit skips encoding of the valid transform coefficient flag information in the invalid transform coefficient region and encodes the valid transform coefficient flag information in the valid transform coefficient region (Paragraphs 342-343; Paragraphs 350-361).
Regarding Claim 3, Sekiguchi et al. teaches the image processing apparatus according to claim 2, Sekiguchi et al. further teaches wherein the coefficient data further includes validity flag information indicating, for each sub-block, presence/absence of a valid transform coefficient with a value that is not 0 and includes a sign and an absolute value of each valid transform coefficient (Paragraphs 342-343; Paragraphs 350-361), and
the encoding unit encodes the validity flag information of the sub-block in which the valid transform coefficient flag information is encoded and encodes the sign and the absolute value of each valid transform coefficient of the sub-block in which the validity flag information is true (Paragraphs 284-285; Paragraphs 342-343; Paragraphs 350-361).
Regarding Claim 4, Sekiguchi et al. teaches the image processing apparatus according to claim 1, Sekiguchi et al. further teaches wherein the encoding unit skips encoding of the coefficient data in the invalid transform coefficient region and encodes the coefficient data in the valid transform coefficient region, based on information indicating a block size of a block to be processed and information indicating a range of the valid transform coefficient region (Paragraphs 262-263; Paragraphs 342-343; Paragraphs 350-361; Paragraph 404).
Regarding Claim 5, Sekiguchi et al. teaches the image processing apparatus according to claim 1, Sekiguchi et al. further teaches wherein the encoding unit encodes the coefficient data in the valid transform coefficient region in a scan order corresponding to the coefficient data (Paragraphs 342-343; Paragraphs 350-361; Paragraph 419).
Regarding Claim 6, Sekiguchi et al. teaches the image processing apparatus according to claim 5, Sekiguchi et al. further teaches wherein the encoding unit scans and encodes the coefficient data in the valid transform coefficient region in a vertical direction or a horizontal direction for each sub-block (Paragraphs 271-272; Paragraphs 342-343; Paragraphs 350-361; Paragraph 419).
Regarding Claim 7, Sekiguchi et al. teaches the image processing apparatus according to claim 5, Sekiguchi et al. further teaches wherein the encoding unit encodes, for each sub-block, the coefficient data in the valid transform coefficient region in a scan order corresponding to a shape of the block to be processed (Paragraphs 342-343; Paragraphs 350-361; Paragraph 426).
Regarding Claim 8, Sekiguchi et al. teaches the image processing apparatus according to claim 5, Sekiguchi et al. further teaches wherein the encoding unit scans and encodes the coefficient data in the valid transform coefficient region for each group of sub-blocks (Paragraphs 342-343; Paragraphs 350-361; Paragraph 419).
Regarding Claim 9, Sekiguchi et al. teaches the image processing apparatus according to claim 1, Sekiguchi et al. further teaches wherein, for luminance components and chroma components of the image, the encoding unit skips encoding of the coefficient data in the invalid transform coefficient region and encodes the coefficient data in the valid transform coefficient region (Paragraph 317; Paragraphs 342-343; Paragraphs 350-361).
Method Claim 10 is drawn to the method of using corresponding apparatus in claim 1, and is therefore rejected for the same reasons as used above.
Claims 11-20 are drawn to the decoding corresponding to the encoding in claims 1-10 above, these claims contain similar limitations to those rejected above, but performed in an inverse fashion, and thus are rejected for similar reasons as used above. Sekiguchi et al. further teaches a decoding unit corresponding to the encoding unit (Paragraphs 7-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483